Fourth Court of Appeals
                                San Antonio, Texas
                                       March 5, 2014

                                    No. 04-14-00045-CR

                                  Manuel ALCOSER Jr.,
                                       Appellant

                                           v.
                                        The State
                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR5943
                       Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION and appellant’s pro se “Motion for Leave to File Late Notice of Appeal” is
DENIED.

       It is so ORDERED on March 5, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk